Moyer, C.J.,
concurring in part and dissenting in part. I concur in the first, third, and fourth paragraphs of the syllabus and in the well-advised decision of the majority to reject the theory of alternative liability. I dissent from the majority opinion because it does not provide the bench and bar with a test that can consistently be applied in asbestos cases. I would adopt the “frequency-proximity” test adopted in the case of Lohrmann v. Pittsburgh Coming Corp. (C.A.4, 1986), 782 F.2d 1156. No persuasive argument has been given to persuade me that Ohio should not adopt the test applied in the majority of jurisdictions in the country that have considered the issue.
*689For the foregoing reasons I would affirm the judgments of the court of appeals.